THE THIRTEENTH COURT OF APPEALS

                                   13-21-00394-CV


                             ATIYA DHALA, M.D.
                                     v.
   ELIAZAR COSTILLA, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
  ESTATE OF KRISTY RENEE COSTILLA, DECEASED, AND AS NEXT FRIEND OF
 A.J.C. AND C.K.C., MINORS; MELINDA RODRIGUEZ LEAL AND CAMILO TREVINO


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                       Trial Court Cause No. 2020-DCL-04542


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 6, 2022